Opinion by
Ford, J.
In accordance with stipulation of counsel that certain items consist of narrow woven fabrics, with fast edges, similar in all material respects to those involved in Beer Stern Import Corp. v. United States (39 Cust. Ct. 294, C.D. 1944), the claims of plaintiffs were sustained, and the items marked “A” were held dutiable at 17½ percent under paragraph 912, as modified, supra. The items marked “B” were held dutiable at 25 cents per pound and 25 percent ad valorem under paragraph 1308, as modified, supra.